Wade, C. J.
1. A judgment may be amended by order of the court, to make it conform to the verdict upon which it is predicated (Civil Code of 1910, § 5697) ; and such an amendment may be made after the expiration of the term at which the judgment was entered (Irby v. Brown, 59 Ga. 597); though it is otherwise as to tl\e amendment of a judgment on the merits of a cause, where it is sought to amend after adjournment of such term, by reason of facts or conditions subsequently occurring. Richards v. McHan, 139 Ga. 37 (76 S. E. 382). “The rule has always been recognized in this State that a judgment may be amended to conform to the verdict and pleadings at a subsequent term. Dennis v. Colley, 112 Ga. 114 (37 S. E. 119).” Scarborough v. Merchants & Farmers Bank, 131 Ga. 590, 591 (62 S. E. 1040). See also Rucker v. Williams, 129 Ga. 828 (60 S. E. 155)‘.
2. The bill of exceptions in this case was sued out to the Supreme Court, upon the idea that the proceeding in the lower court was an equitable one, and the judgment amended by the order of the trial court a decree in equity. The Supreme Court transferred the case to this court, holding that the pleadings upon which the ease was tried amounted merely to an action at l&w,' and that, owing to' the nature of the case, the judgment allowing an amendment to the former judgment was not a judgment in an equity case. King v. Rodgers, 147 Ga. 464 (94 S. E. 580). The judgment amended being merely a common-law judgment, and the amendment complained of merely making the judgment conform to the verdict, the trial judge did hot err in allowing the amendment. . Judgment affirmed.

Jenkins an'd Luke, JJ.\ concur.